Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 1 December 2021 claims 1 and 15 are amended and claims 23-24 are added.  Claims 18-20 are rejoined into prosecution.  Claims 2-14, 16-17, and 21-22 are cancelled.  Claims 1, 15, 18-20, and 23-24 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 1 December 2021 no rejections are made.  


Election/Restrictions
Claim 1 is directed to an allowable alloy product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the sputtering target made from the alloy product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 17 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 15, 18-20, 23 and 24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Zhang is considered the closest prior art.  Zhang teaches specific examples of alloys that are made, which are measured for glass forming properties (II. Experimental Procedure, III. Results).  These examples are demonstrated graphically in Fig. 1 and Fig. 3.  Zhang teaches an example at 10 at% Cu, 20 at% Ni, and 4% Si, 2% B (See Fig. 1).  Thus the titanium amount is calculated to be the remainder of 64%.  While Zhang teaches similar alloys, Zhang does not envision using Cobalt.  Zhang teaches nickel.  
In the remarks of 1 December 2021, Applicant argues that He2 does not envision an alloy similar to what is claimed.  Specifically applicant notes that He2 teaches 5-30% of the group E4 element, and also envisions a BCC phase is present.  Regarding the presence of the BCC phase in the alloy of He2, it is noted that the structure is at least analogous to what is claimed.  See instant claims 19-20 and also instant Fig. 1.  However, regarding the composition of the alloy, as applicant argues, He2 seems to provide a much broader range of Cobalt than what is now claimed.  Coupled with the teachings of Zhang, which does not envision cobalt at all, it seems that it may be unlikely that the skilled artisan 
Regarding claims 18-20, it is believed that these claims correspond to the embodiment depicted by applicant’s Fig 1 (showing the sputtered film off of the target and onto the substrate), containing both of the amorphous and the crystalline phases.  As claim 1 appears to be patentable, claims 18-20 are patentable as containing all of the limitations of claim 1.  
Regarding claim 15, He appears to be the closest prior art.  He teaches a glass forming (i.e., amorphous) titanium alloy of Ti–Cu–Ni–Sn–M (see title).  He teaches that the alloy may contain Mo as element “M” (title, II. Experimental Procedure).  He teaches examples, such as one with 48.75% of Ti, 24.38% Cu, 14.62% Ni, 4.88% Sn, 4.87% Zr, and 2.5% Mo (Table 1).  He is silent with regard to silicon.  
In the remarks of 1 December 2021, applicant argues that Zhang only teaches examples of silicon at 4%.  Applicant argues that thus the composition as claimed which requires greater than 0 and less than 1% Si would not have been obvious to the skilled artisan.  Applicant argues that at best the teachings would have led the skilled artisan to have added a fixed 4% silicon.  When all of the evidence is considered as a whole, it does seem unlikely that the skilled artisan practicing the invention of He, with the teachings of Zhang, would have arrived at applicant’s very specific claim 15 alloy composition which requires less than 1% silicon.  Indeed, there is no teaching in Zhang of any other amount, nor a specific teaching to modify the Si amounts other than a broad mention of hindering crystallinity.  
When all of the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/              Examiner, Art Unit 1734